Case 7-19-cv-05018-NSR Document 25 Filed in NYSD on 01/28/2020 Page 1 of 2

GOLDBERG AND WEINBERGER LLP
Attorneys at Law

630 Third Avenue, 18" Floor
New York, New York 10017

Lewis Goldberg (N.Y., CT. & N,J.) OTHER OFFICE:
Stuart Weinberger (N.Y. & N.J.) REDDING, CT.

TEL: (212) 867-9595
FAX: (212) 949-1857

January 28, 2020
Honorable Judge Nelson Roman
Southern District of New York
300 Quatropas Street
White Plains, New York 10601

Re: Hong vy. JP White Plains, Inc, d/b/a Haiku Asian Bistro White Plains, et.al.
Civil Action No.:19-cv-05018 (NSR)

Dear Judge Roman:

Our firm represents Defendants in this case, and I am writing to respectfully request that
the pre-motion conference currently scheduled for January 30, 2020 be adjourned.

 

 

On January 22, 2020, this court issued an Order directing counsel for the parties to appear
before Your Honor on January 30 for a pre-motion conference. Unfortunately, I am already
scheduled to participate at a hearing at the National Labor Relations Board (“NLRB”) on that day,
in the matter of Mendoza v. S. Hyman Plumbing Supplies (Case No: 02-RC-254934). | have
conferred with Mr. John Troy, Esq., counsel for Plaintiff, and he does not consent to this request.
Mr. Troy indicated that he would not consent to the adjournment because this matter has been
pending for a lengthy period of time. Although Mr. Troy offered to push the conference back to a
later time, that does not resolve the conflict as I will likely be at the NLRB hearing all day.

 

 

 

 

This is Defendants’ first request for an adjournment. Should this request be granted, no
other future deadlines would be affected. I respectfully request that the conference be adjourned
to another date and time that is convenient for the court. Please be advised that I will be out of the
country from February 14 to February 23, 2020. Therefore, should the court grant this request, I
would respectfully request that the new conference date not be scheduled while I am away.

Thank you for your time and consideration regarding this matter.

Pre-(Wekien Cont, adyournud from

Jan, 80,2020 wnk\ Cele. 6, 2020 af |

  
   

en
e

weseh Sant, wre ¢

 

HON NELSONS ROM

“SOG M -

kof Has Cock “lect to Formate
er Vo mokerr (dac.28)$0 SRDERED: ee

UNITED STATES BISTRIGT JUDGE”

 
Case 7-19-cv-05018-NSR Document 25 Filed in NYSD on 01/28/2020 Page 2 of 2

Respectfully submitted,

/S/
Stuart Weinberger

cc: John Troy, Esq

 
